
	
		I
		112th CONGRESS
		1st Session
		H. R. 949
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2011
			Mrs. Maloney (for
			 herself, Ms. Baldwin,
			 Ms. Hirono,
			 Ms. Moore, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To authorize assistance to aid in the prevention and
		  treatment of obstetric fistula in foreign countries, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Obstetric Fistula Prevention,
			 Treatment, Hope, and Dignity Restoration Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Every minute, one
			 woman dies from pregnancy-related complications. Of these deaths, 99 percent
			 occur in the developing world and 95 percent occur in Africa and Asia.
			(2)For every woman
			 who dies from pregnancy-related complications, an estimated 20 women survive
			 but experience pregnancy-related disabilities. One of the most severe is
			 obstetric fistula, which occurs when a woman who needs trained medical
			 assistance for a safe delivery, usually a cesarean section, cannot get
			 it.
			(3)Obstetric fistula
			 is a hole that is formed between the bladder and the vagina, or the rectum and
			 the vagina (or both), after a woman suffers from prolonged obstructed labor. In
			 the struggle to pass through the birth canal, the fetus puts constant pressure,
			 sometimes for several days, on the bladder and vaginal or rectal walls,
			 destroying the tissue that then sloughs off, resulting in the abnormal
			 opening.
			(4)In the majority of
			 obstetric fistula cases, the baby will be stillborn and the mother will
			 experience physical pain as well as social and emotional trauma from living
			 with incontinence as well as the loss of her child.
			(5)The physical
			 symptoms of obstetric fistula include incontinence or constant uncontrollable
			 leaking of urine or feces, frequent bladder infections, infertility, and foul
			 odor.
			(6)Although data on
			 obstetric fistula are scarce, the World Health Organization (WHO) estimates
			 there are more than 2,000,000 women living with fistula and 50,000 to 100,000
			 new cases each year.
			(7)According to the
			 United States State Department, The combination of pregnancy at an early
			 age, chronic maternal malnutrition, and a lack of skilled care at delivery can
			 all contribute to the development of obstetric fistula and permanent
			 incontinence..
			(8)Obstetric fistula
			 was once common throughout the world, but over the last century was eliminated
			 in Europe, North America, and other developed regions through improved access
			 to medical interventions, particularly emergency obstetric care for those women
			 who need it. The first fistula hospital in the world stood where the
			 Waldorf-Astoria Hotel is now located in New York City.
			(9)The social
			 consequences for women living with obstetric fistula include isolation, divorce
			 or abandonment, ridicule and shame, loss of social belonging and association,
			 illness and malnutrition, risk of violence, and lack of economic opportunities.
			 Girls with obstetric fistula are also often unable to continue schooling.
			 Victims suffer psychological consequences such as feelings of hopelessness,
			 self-hatred, sadness, depression, and suicide because of stigma and lack of
			 awareness that their condition is treatable. Fistula victims need regular
			 medical attention and an extra supply of soap to keep clean, placing a huge
			 financial burden on already poor families. They also lose property when they
			 are divorced or abandoned by their husbands and family. Some lose jobs or are
			 denied work, while others quit their jobs out of shame, leading to deepened
			 poverty and vulnerability to repeat fistulas.
			(10)Obstetric fistula
			 is preventable through medical interventions such as skilled attendance,
			 including midwives, present during labor and childbirth, providing access to
			 family planning, and emergency obstetric care for women who develop childbirth
			 complications as well as social interventions such as delaying early marriage
			 and educating and empowering young women.
			(11)Obstetric fistula
			 can also be surgically treated. Surgery requires a specially trained surgeon
			 and support staff, and access to an operating theater and to attentive
			 postoperative care. When performed by a skilled surgeon, success rates can be
			 as high as 90 percent and cost an estimated $300.
			(12)According to the
			 Department of State, Because of their roles in child rearing, providing
			 and seeking care, and managing water and nutrition, the ability of women to
			 access health-related knowledge and services is fundamental to the health of
			 their babies, older children and other family members. Over the long-term, the
			 health of women enhances their productivity and social and economic
			 participation and also acts as a positive multiplier, benefitting social and
			 economic development through the health of future generations..
			(13)In 2002, the
			 United Nations Population Fund (UNFPA) and EngenderHealth embarked on the first
			 ever assessments in nine African countries to determine the need for and access
			 to services to address obstetric fistula. In 2003, UNFPA and partners launched
			 a global campaign to identify and address obstetric fistula in an effort to
			 develop a means to treat those women who are suffering and provide the
			 necessary health services to prevent further cases. The campaign is currently
			 active in more than 45 countries in Africa, Asia, and the Arab states region
			 through support for fistula surgery, training of doctors and nurses, equipping
			 hospitals, and undertaking community outreach to prevent further cases, and
			 supporting provision of rehabilitative care for women after treatment so they
			 can return to full and productive lives.
			(14)The global
			 Campaign to End Fistula works with national counterparts, including ministries
			 of health, other pertinent ministries, United Nations agencies, international
			 and national nongovernmental organizations, civil society organizations, and
			 fistula providers, in support of national processes and fistula programmatic
			 efforts. A key focus is national fistula capacity strengthening.
			(15)In 2004, the
			 United States Agency for International Development (USAID) provided funding
			 through the ACQUIRE Project managed by EngenderHealth to support services in
			 two countries: Bangladesh and Uganda. In 2007, USAID provided a five-year
			 cooperative agreement to EngenderHealth for the Fistula Care project. USAID
			 currently supports fistula treatment services in 34 sites in 11 countries and
			 addresses prevention in those sites and 25 more. The ceiling for the Fistula
			 Care project is $70,000,000.
			(16)One of the key
			 global health principles of the United States Global Health Initiative is to
			 strengthen and leverage key multilateral organizations, global health
			 partnerships, and private sector engagement. The United States has committed to
			 join multilateral efforts involving the United Nations and others to make
			 progress toward achieving Millennium Development Goals 4, 5, and 6.
			(17)By 2014, the
			 United States through its Global Health Initiative has committed to several
			 targets that will reduce the incidence of fistula, including through efforts to
			 reduce maternal mortality by 30 percent; prevent 54,000,000 unintended
			 pregnancies by reaching a modern contraceptive prevalence rate of 35 percent;
			 and reducing to 20 percent the number of first births by women under 18 across
			 assisted countries.
			3.Prevention and
			 treatment of obstetric fistula
			(a)AuthorizationThe
			 President is authorized, in accordance with this section and section 4, to
			 provide assistance, including through international organizations, national
			 governments, and international and local nongovernmental organizations,
			 to—
				(1)address the social
			 and health issues that lead to obstetric fistula; and
				(2)support treatment
			 of obstetric fistula.
				(b)ActivitiesAssistance
			 provided pursuant to subsection (a) shall focus on—
				(1)increasing
			 prevention through access to sexual and reproductive health services, including
			 skilled attendance at birth, comprehensive emergency obstetric care, prenatal
			 and antenatal care, contraception (family planning), and supporting
			 comprehensive sexuality education;
				(2)building local
			 capacity and improving national health systems to prevent and treat obstetric
			 fistula within the context of navigating pregnancy in good health
			 overall;
				(3)supporting tools
			 to enable countries to address fistula, including supporting qualitative
			 research and data collection on the incidence and prevalence of obstetric
			 fistula, development of sustainable financing mechanisms to encourage facility
			 deliveries and provide fistula survivors access to free or affordable
			 treatment, training of midwives and skilled birth attendants, promoting
			 south-to-south training, and provision of basic obstetric care
			 at the community level;
				(4)addressing
			 underlying social and economic inequities, including empowering women and
			 girls, reducing incidence of child marriage, delaying childbirth, and
			 increasing access to formal and non-formal education;
				(5)supporting
			 reintegration and training programs to help women who have undergone treatment
			 return to full and productive lives; and
				(6)promoting public
			 awareness to increase understanding of fistula, and thereby improve prevention
			 and treatment efforts, to help reduce stigma and violence against women and
			 girls with obstetric fistula.
				4.Coordination,
			 reporting, research, monitoring, and evaluation
			(a)In
			 generalAssistance authorized under this Act shall—
				(1)promote the
			 coordination facilitated by the International Obstetric Fistula Working Group,
			 which coordinates between and among donors, multilateral institutions, the
			 private sector, nongovernmental and civil society organizations, and
			 governments in order to support comprehensive prevention and treatment of
			 obstetric fistula; and
				(2)be used for the
			 development and implementation of evidence-based programs, including
			 monitoring, evaluation, and research to measure the effectiveness and
			 efficiency of such programs throughout their planning and implementation
			 phases.
				(b)ReportingNot
			 later than one year after the date of the enactment of this Act and annually
			 thereafter, the President shall transmit to Congress a report on activities
			 undertaken pursuant to this Act during the preceding fiscal year to reduce the
			 incidence of and increase treatment for obstetric fistula, and how such
			 activities fit into existing national action plans to prevent and treat
			 obstetric fistula.
			
